Case 1:20-cr-00060-CG-N Document 72 Filed 09/21/20 Page 1 of 4          PageID #: 254




                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

UNITED STATES OF AMERICA                   )
                                           )
vs.                                        )   CRIMINAL NO. 20-00060-CG
                                           )
EARNEST JONATHAN LAW,                      )
                                           )
       Defendant.                          )

                  PRELIMINARY ORDER OF FORFEITURE


       This matter is before the Court on the United States motion for preliminary

order of forfeiture (Doc. 71). Based on the indictment and the defendant’s plea

agreement, the motion is GRANTED. It is therefore:

       ORDERED, ADJUDGED AND DECREED, that pursuant to Title 18,

United States Code, Section 924(d), Title 28, United States Code, Section 2461(c),

and Fed. R. Crim. P. 32.2(b), the interest of the defendant, Earnest Jonathan Law,

in the property identified as follows is hereby condemned and forfeited to the

United States for disposition according to law:

     One Smith & Wesson, Model SD40VE, .40 Caliber Pistol, Serial
Number FXN7380

      AND WHEREAS, by virtue of said guilty plea, plea agreement and factual

resume, the United States is now entitled to, pending possible appeal herein, reduce

the said property to its possession and notify any and all potential third parties who

have or may have an interest in the forfeited property, pursuant to Title 21, United

States Code, Section 853 and Fed. R. Crim. P. 32.2(b):
Case 1:20-cr-00060-CG-N Document 72 Filed 09/21/20 Page 2 of 4          PageID #: 255




    NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND
DECREED:

      That based on the foregoing and Fed. R. Crim. P 32.2(b), the above-

described property is hereby forfeited to and vested in the United States of

America for disposition in accordance

with law, subject to the provisions of Title 21, United States Code, Section 853(n).

      The aforementioned property is authorized to be held by the Federal

Bureau of Investigation or other authorized federal agency in their secure

custody and control and to dispose of it in accordance with law.

      Pursuant to 21 U.S.C. § 853(n)(1) and the Attorney General’s authority to

determine the manner of publication of an order of forfeiture in a criminal case,

the United States shall publish notice of this Order on an official government

internet site (www.forfeiture.gov) for at least 30 consecutive days.

      In accordance with Section 853(n)(1)-(3), the notice shall accomplish
at least the following:
      •      provide notice of the entry of this Order;
      •      declare the United States’ intent to dispose of the property in
             such manner as the Attorney General may direct;

      •      explain that any person, other than the defendant, having or
             claiming a legal interest in any of the above-described
             forfeited property must file a petition with the Court within
             60 days of the first date of publication of notice (which date
             shall be set forth in the notice);
      •      provide the Clerk’s address for filing of the petition;




                                           2
Case 1:20-cr-00060-CG-N Document 72 Filed 09/21/20 Page 3 of 4             PageID #: 256




          •   explain that the petition shall be signed by the petitioner
              under penalty of perjury; and
          •   explain that the petition shall set forth the nature and
              extent of the petitioner’s right, title or interest in the
              forfeited property, the time and circumstances of the
              petitioners’ acquisition of the right, title, or interest, and any
              additional facts supporting the petitioner’s claim and the
              relief sought.
      Pursuant to Fed. R. Crim. P. 32.2(b)(6)(A), the United States must also send

notice to any person who reasonably appears to be a potential claimant with

standing to contest the forfeiture in the ancillary proceeding.

      Pursuant to Section 853(n)(1), the United States may also, to the extent

practicable, provide direct written notice to any person known to have alleged an

interest in the property that is the subject of this Order, as a substitute for

published notice as to those persons so notified.

      After the disposition of any motion filed under Fed. R. Crim. P. 32.2(c)(1)(A),

and pursuant to Fed. R. Crim. P. 32.2(c)(1)(B), discovery may be conducted prior to

a hearing on a petition in accordance with the Federal Rules of Civil Procedure,

upon showing that such discovery is necessary or desirable to resolve factual

issues.

      The United States shall have clear title to the above-described property

following the Court’s disposition of all third-party interests, or, if none, following

the expiration of the period provided in Section 853(n)(2) for the filing of third-

party petitions. Pursuant to Fed. R. Crim. P. 32.2(c)(2), if no third party files a



                                            3
Case 1:20-cr-00060-CG-N Document 72 Filed 09/21/20 Page 4 of 4          PageID #: 257




timely petition this Order becomes the final order of forfeiture, and the United

States shall file a motion requesting that this Order become the final order of

forfeiture.

       Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A) and (B), this preliminary order of

forfeiture shall become final as to the defendant at the time of sentencing and

shall be made part of the sentence and judgment.

       The Court shall retain jurisdiction to enforce this Order, and to amend it as

necessary, pursuant to Fed. R. Crim. P. 32.2(e).

       DONE and ORDERED this 21st day of September, 2020.

                          /s/ Callie V. S. Granade
                          SENIOR UNITED STATES DISTRICT JUDGE




                                          4
